199.	 Sir, I should like first of all to congratulate you most warmly on your election to the presidency of the thirty-sixth session of the General Assembly. You have spent almost a quarter of a century in this Organization, as a representative of your Government and as an official of the United Nations Secretariat. You have an enviable reputation among your col leagues. They regard you as a person of high intelligence, of great ability and of unquestionable integrity, and there is no doubt that you will lead this session with fairness and efficiency.
200.	I should also like to pay a brief tribute to your immediate predecessor, Mr. Rudiger von Wechmar of the Federal Republic of Germany. He presided over the thirty- fifth session of the General Assembly with efficiency, fairness and punctuality.
201.	It also gives me great pleasure to welcome a fellow-member of the Commonwealth-, Vanuatu, as the 155th Member of this Organization. /
202.	Today, another country, Belize, gains independence, and I look forward to welcoming it also to this Organization.
203.	This session of the General Assembly is the thirty- sixth since the United Nations was founded. This Organization was born out of revulsion against the horrors of the Second World War. It was with high hopes that the first 51 Members met in San Francisco to inaugurate this body. Since then we have been able for 36 years to avoid a world war, but world peace has evaded us. The cost of resort to force against each other and the fear of a nuclear holocaust have kept the super-Powers from being locked in a direct war. The recourse to war by them seems less likely. Among the industrialized countries, the perceived margin of safety seems to have increased as their fears of attack by one another have receded. Yet the fact remains that local wars and proxy wars have been raging every where since the end of the Second* World War. What we are really going through are times of troubled peace.
204.	Students of the subject tell us that since the end of the Second World War there have been more than 100 wars and military actions between nations. Millions have died in these conflicts and, in fact, more have died in conflicts since 1945 than in the Second World War. Many more have been maimed and made homeless. Millions have been dispossessed and have been living as refugees, becoming endemic problems to host countries. Those who are victims of these conflicts and others who are cynics may well ask whether the United Nations has been of any use at all. To those of us who think that it has, the more pertinent question is, perhaps, what would have been the experience of the world without the United Nations?
205.	There are many of us who feel that the United Nations, in order to be an effective security organization, must be able to intervene in conflicts on the side of the victim against the aggressor. We wish that the United Nations could be a supranational body with the capacity to impose peace. This assumes that the great Powers that are Members of this Organization will act in unity and out of a common perception when faced with matters of war and peace. This, in fact, was the underlying assumption be hind the founding of this Organization that the cooperation of the great Powers would make collective action possible. Our experience, sadly, is that this has not materialized. Collective action has not been possible except in a few and rare instances.
206.	From a number of great Powers at the founding of the United Nations, we have today two super-Powers. Every conflict involving any two or more nations is seen either as an opportunity to advance the interest of one super-Power or as a danger to the interest of the other super-Power. The United Nations, where the super-Powers are supposed to co-operate in collective action to ensure peace, has instead become a cockpit of rivalry between them. They use the United Nations to further their interest in whatever way possible.
207.	Thus the United Nations has not been able to act directly to bring about peace in armed conflicts except, as I said, in rare instances. Are we therefore wasting our time here? Is this just a charade on stage with no bearing on real events? I do not believe so, because if we did so believe, most of us would not be here.
208.	Most of us here are small nations. Ninety-seven of us have a population of less than 10 million, and 90 of us have a gross national product of less than $US 10 billion. Unfortunately, many of the conflicts in the world involve us, the small nations.
209.	For us, the United Nations offers the most effective forum in which to highlight our problems of peace, to bring pressure to bear on militant nations and to work towards a solution in a conflict. It is in the United Nations and through its numerous organs that our diplomats and officials deal directly with one another. Through this process we have become more sensitive to each other's concerns. As others have said, our agenda now goes beyond mere questions of security and territory. We are concerned with problems of energy, environment, population, resources and even our seas. We the small nations need the United Nations all the more to protect our interests, and it is to our advantage to use and develop the United Nations machinery. We have to search for new and more effective ways to mobilize and express the view of those who are exercised by a problem.
210.	It is for that reason that small nations have, from time to time, resorted to this Organization to solve their problems, be it the Middle East problem or problems in Africa, Afghanistan or Cambodia. For instance, on the Kampuchean problem, the overwhelming majority of United Nations Members have felt sufficiently strongly about it to call for an International Conference on Kampuchea. The attendance at that Conference confirmed the continuing concern of the international community with this problem. The Conference's Declaration and resolution provide a reasonable framework for a solution to the problem.
211.	I believe that the United Nations has played and can play a role in matters of war and peace. The decisions in the United Nations and the moral pressure of the collective stand of the majority of the Members here can help ensure not only that an aggressor nation pays a high price, but that it is denied the fruits of its conquest. When the protagonists in a conflict and the super-Powers or other outside Powers indirectly involved in the conflict find that the price of their action is high, they can be led to see that it is in their interest to bring the conflict to an end. Through the United Nations, a face-saving way out of the problem can be provided. These are vital roles that the United Nations can play.
212.	With the "one State, one vote" norm, the United Nations has made it easier for us, the small countries, to link our strength and to exert the moral pressure that United Nations Members can collectively bring to bear upon a recalcitrant Member that pursues an expansionist policy.
213.	Nations, like men, are interdependent. They are members of a community. They desire a place in the community of nations which will bring co-operation, re-spect and even approbation. Through the United Nations, we can deny a nation a place if it transgresses the principles of the Charter of the United Nations to which it sub-scribes. The United Nations may be unable to stake armed action collectively, but by the decisions and principled positions that we take here we can impress on potential aggressors that the use of military force in resolving dis agreements or expressing disapproval is unacceptable.
214.	The resolutions that we pass here with regard, to such matters may at first glance appear to be mere words. But they can influence real events. Apart from denying a recalcitrant Member an honorable place among nations, the opinion of the United Nations, embodied in its resolutions, creates the moral ambiance for others to resist the actions of the aggressor nation. In such cases, it gives those who take up arms against a violators the right to do so. It also provides justification for others among the world community to help the victims resist the aggressor with aid of one kind or another. The opinion of the United Nations fortifies and encourages both those who directly resist and those who help in the resistance.
215.	Moral support and assistance to those who sustain the resistance against an aggressor does help, for it not only gives strength to the victim but also provides sustained international pressure on the aggressor. Over time, the aggressor will have to find a face-saving way out of the situation.
216.	We who gather here annually, therefore, can play an important role in the peace process by our pronouncements on issues, provided those pronouncements are credible and based on fundamental principles of the Charter of the United Nations. If we trade support for issues with out regard for principles or allow the interests of big Powers to determine our position, we will lose all credibility.
217.	On two of the questions which have engaged the General Assembly for the last two years—Cambodia and Afghanistan nearly two thirds of the Members have been unequivocal in their stand. In both cases, the majority of United Nations Members have taken the position they have because they have been able to see clearly that there has been armed invasion and occupation of small nations by other, larger, nations, with either direct or indirect participation of a permanent member of the Security Council of this Organization. It is a delusion to think that two thirds of the Members here are acting at the behest of other Powers. The justification has been offered that foreign forces were invited by the victims, but these have been shown to be spurious.
218.	It is not surprising, therefore, that those who find themselves in the dock in the United Nations today on these two issues dismiss the resolutions of the United Nations against them as irrelevant and of no consequence. Yet, the records will show that those who dismiss the resolutions tried to win the approval of this Assembly for their actions in Cambodia and Afghanistan. Having failed to win the support of this Assembly, they now dismiss the resolutions as of no consequence. It is perhaps forgivable when a new member of this Organization expresses his belief that United Nations resolutions can be ignored. But it gives reason for concern when a permanent member of the Security Council urges Members of this body to ignore its pronouncements and recommendations as en-shrined in various resolutions. It becomes a matter of even greater concern when a large country and leader of the non-aligned movement is publicly on record as saying that: "These overwhelming majorities mean nothing. We have had so many overwhelming majorities. . . . These votes do not mean anything."
219.	For the past two years, the majority of us have not been taken in by such gratuitous advice. On the other hand, we have adopted resolutions which have in fact condemned Viet Nam for actions which are in breach of United Nations principles. Similarly, in Afghanistan, the invasion and occupation of a small non-aligned nation by a super-Power stands condemned in this Assembly.
220.	The debate and resolutions in the Assembly have over the past two years demonstrated to patriotic Cambodians and Afghans that they arc not alone and that they have not been forgotten by the world community. The United Nations has by its pronouncements given the moral basis and encouragement for others to help these patriots.
221.	We, therefore, in this Assembly must continue to focus attention op these and similar problems, such as the South African occupation of Namibia and the South African incursion into Angola. And we have to focus attention not only in the General Assembly, but also through special conferences, like the International Conference on Kampuchea.
222.	We the Member States should not, therefore, hesitate to mobilize ourselves to condemn any violation of principles of the Charter of the United, Nations. At the same time, a way out of the problem must be offered. It is the least we as a body can do to encourage those who courageously resist aggression and strive to preserve their national independence and uphold the principles of the Charter.
